793 F.2d 1293
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JAMES E. SIEBERT, Petitioner-Appellantv.THEODORE KOHLER, Respondent-appellee.
86-1041
United States Court of Appeals, Sixth Circuit.
5/2/86
APPEAL DISMISSED

1
E.D.Mich.

ORDER

2
This matter is before the Court for consideration of appellant's application for a certificate of probable cause in an appeal from a denial of his petition for a writ of habeas corpus pursuant to 28 U.S.C. Sec. 2254.


3
A review of the record indicates that the appeal must be dismissed as untimely filed.  Rule 4(a)(1), Federal Rules of Appellate Procedure, specifies that a notice of appeal must be filed within thirty days of the district court's entry of judgment.  In this case the district court entered judgment denying appellant's petition for a writ of habeas corpus on January 22, 1985.  Appellant, however, did not file a notice of appeal from that judgment until January 6, 1986, nearly one year later.  As a result appellant failed to bring his appeal within the time limitations contained in Rule 4(a)(1), Federal Rules of Appellate-Procedure.


4
It is ORDERED that the appeal be and is hereby dismissed.